DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, while the as-filed specification does describe the plurality of extension portions may include a first terminal electrode and a second terminal electrode ([0026]), and that at least one of the plurality of first electrodes includes an extension portion ([0028]), and that the extension portion may refer to the terminal electrode 400 or 401 itself ([0088]); the as-filed specification does not describe the extension portion consists of the same material as the other electrodes of the plurality of first electrodes as recited in claims 21 and 22.
Claims 1-9 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1 and 18 recite "a surface facing the semiconductor structure among both surfaces of the first insulating layer" in lines 23 and 30, respectively; however, there is insufficient antecedent basis for the limitation "both surfaces".  It is unclear as to which surfaces of the first insulating layer are referred to as "both surfaces".  Dependent claims 2-9, 12-17, and 19-22 are rejected due to their respective dependence on claims 1 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zaglio (WO 2015/001523) in view of Tsuneoka et al. (US 2008/0163916).
	Regarding claim 1, Zaglio discloses a thermoelectric element comprising: a first metal substrate ([0026]) including a first through-hole formed therein ([0048] L2).
	Zaglio does not explicitly disclose a first insulating layer disposed on the first metal substrate.
	Tsuneoka discloses a thermoelectric element and further discloses first and second insulating layers disposed on first and second metal substrates, respectively (31 and 32 on 51 and 52, respectively, in Fig. 14).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an insulating layer, as disclosed in Tsuneoka, on each of the substrates of Zaglio, because as evidenced by Tsuneoka, the configuration amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when including an insulating layer on the substrate of Zaglio based on the teaching of Tsuneoka.  
	Modified Zaglio discloses including a second through-hole formed at a position corresponding to the first through-hole (the insulating layer of modified Zaglio surrounds the attachment element of Zaglio).
	Modified Zaglio discloses a first electrode part disposed on the first insulating layer and including a plurality of first electrodes (Zaglio - 11 in Fig. 1); a semiconductor structure disposed on the first electrode part (Zaglio - P and N in Fig. 1); a second electrode part disposed on the semiconductor structure and including a plurality of second electrodes (Zaglio - bottom 11 in Fig. 1).
	Modified Zaglio discloses a second insulating layer disposed on the second electrode part (Tsuneoka - 31 and 32 on 51 and 52, respectively, in Fig. 14; note: the term "on" does not require direct physical contact or the absence of intermediate components); and a second metal substrate disposed on the second insulating layer (Tsuneoka - 31 and 32 on 51 and 52, respectively, in Fig. 14).
	Modified Zaglio discloses a second metal substrate disposed on the second insulating layer (Zaglio - [0026]; Tsuneoka - 31 and 32 on 51 and 52, respectively, in Fig. 14), wherein the first metal substrate includes a first outer periphery, a second outer periphery, a third outer periphery, and a fourth outer periphery which define a shape of the first metal substrate, wherein the first outer periphery and the fourth outer periphery are opposite to each other, wherein the second outer periphery and the third outer periphery are opposite to each other between the first outer periphery and the fourth outer periphery (Zaglio - 14 in Figures 1 through 3), wherein the first electrode part include a first region vertically overlapping the plurality of second electrodes (Zaglio - top 11 electrodes vertically overlapping the bottom electrodes 11).
	Zaglio does not explicitly disclose at least one of the plurality of first electrodes includes an extension portion extending toward the first outer periphery from the first region such that the extension portion is provided on a surface of the first insulating layer facing the semiconductor structure, wherein an end of the extension portion is disposed on the first insulating layer.
	Tsuneoka discloses a thermoelectric element and further discloses at least one of the plurality of first electrodes includes an extension portion extending toward the first outer periphery from the first region such that the extension portion is provided on a surface of the first insulating layer facing the semiconductor structure, wherein an end of the extension portion is disposed on the first insulating layer (shown in annotated Fig. 14 below).  

[AltContent: textbox (extension portion)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    355
    689
    media_image1.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an extension portion, as disclosed by Tsuneoka, to at least one of the plurality of first electrodes of Zaglio, because as evidenced by Tsuneoka, the use of external electrodes to electrically connect the thermoelectric conversion portion to external conductors amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when including the external electrodes disclosed by Tsuneoka in order to connect the thermoelectric device of Zaglio to external conductors.   
	Modified Zaglio discloses wherein the first through-hole is formed in an inside of the first region (Zaglio - 31 in Fig. 3).  Modified Zaglio discloses the extension portion (shown above in annotated Fig. 14 of Tsuneoka) is provided on the first insulating layer (Tsuneoka - 31 and 32 on 51 and 52, respectively, in Fig. 14).
	While modified Zaglio does not explicitly disclose a shortest distance between the second outer periphery of the first metal substrate and a surface closest to the second through hole in a first electrode, which is closest to the second through-hole among the plurality of first electrodes disposed between the second outer periphery and the second through hole, is 90% to 110% of a shortest distance between the second outer periphery of the first metal substrate and the extension portion, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 2, modified Zaglio discloses all the claim limitations as set forth above.  
	While modified Zaglio does disclose a first hole arrangement region is formed inside of the first region (Zaglio - Figure 3 depicts through holes at the corner portions and in the center portion of the thermoelectric element), modified Zaglio does not explicitly disclose the first hole arrangement region is a space formed based on four of the first electrodes, which are adjacent to the second through-hole, among the plurality of first electrodes surrounding a periphery of the second through-hole, wherein a first one of the first electrodes has a first surface closest to the second through hole, and a first virtual line extends in a first direction along the first surface of the first one of the electrodes, a second one of the first electrodes has a first surface closest to the second through hole, and a second virtual line extends in a second direction along the first surface of the second one of the first electrodes, the second direction being transverse to the first direction, a third one of the first electrodes has a first surface closest to the second through hole, and a third virtual line extends in a third direction along the first surface of the third one of the first electrodes, the third direction being opposite to the first direction, a fourth one of the first electrodes has a first surface closest to the second through hole, and a fourth virtual line extends in a fourth direction along the first surface of the fourth one of the first electrodes, the fourth direction being opposite to the second direction, and the space of the first hole arrangement region is within an area defined by the first virtual line, the second virtual line, the third virtual line and the fourth virtual line, and the extension portion is disposed so that at least a portion thereof overlaps in the second or fourth direction, the space formed by extension lines extending from the first and third virtual lines that define the first hole arrangement region.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the first hole arrangement region of modified Zaglio such that the extension portion is disposed so that at least a portion thereof overlaps in the second or fourth direction, the space formed by extension lines extending from the first and third virtual lines that define the first hole arrangement region, because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 3, modified Zaglio discloses all the claim limitations as set forth above. 
	While modified Zaglio does not explicitly disclose a shortest distance between the first region and the first outer periphery is 1.2 to 2.5 times the shortest distance between the second outer periphery and the extension portion, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 4, modified Zaglio discloses all the claim limitations as set forth above.  
	While modified Zaglio does not explicitly disclose the shortest distance between the second outer periphery and the extension portion is greater than or equal to 12 mm, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 5, modified Zaglio discloses all the claim limitations as set forth above.
	While modified Zaglio does not explicitly disclose a shortest distance between an edge of the second through-hole and the first electrode, which is closest to the edge of the second through-hole among the plurality of first electrodes, is 50 to 180 times a thickness of the first insulating layer, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 6, modified Zaglio discloses all the claim limitations as set forth above.  
	While modified Zaglio does not explicitly disclose the shortest distance between the edge of the second through-hole and the first electrode, which is closest to the edge of the second through-hole among the plurality of first electrodes, is greater than or equal to 8 mm, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 7, modified Zaglio discloses all the claim limitations as set forth above.  Modified Zaglio further discloses the second insulating layer includes a third through-hole formed at a position corresponding to the first through-hole (Zaglio - [0048] L2; it is noted that the second insulating layer of modified Zaglio contains a through-hole corresponding to the first through-hole in which attachment element 30 is placed), the second metal substrate includes a fourth through-hole formed at a position corresponding to the first through-hole (Zaglio - [0048] L2), and the thermoelectric element further comprises a coupling member disposed between the first through-hole and the fourth through-hole (Zaglio - attachment element 30).
	Regarding claim 8, modified Zaglio discloses all the claim limitations as set forth above.  Modified Zaglio further discloses a heat sink disposed on the second metal substrate and including a fifth through-hole formed at a position corresponding to the first through-hole (Zaglio - Fig. 7; [0074]).
	Regarding claim 15, modified Zaglio discloses all the claim limitations as set forth above.
	While modified Zaglio does not explicitly disclose an area of the first hole arrangement region is four times or more an area of one first electrode, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 16, modified Zaglio discloses all the claim limitations as set forth above.  Modified Zaglio further discloses the extension portion includes a first terminal electrode and a second terminal electrode on the first insulating layer (Tsuneoka - 41 and 42 directly under corresponding thermoelectric elements in Fig. 14), a first connection unit is disposed on the first terminal electrode, and a second connection unit is disposed on the second terminal electrode (Zaglio - a connection to an external electrical circuit allowing for direct current flow is disclosed in lines 20 and 21 of page 9).
	Regarding claim 17, modified Zaglio discloses all the claim limitations as set forth above.  
	While modified Zaglio does disclose each of the first connection unit and the second connection unit is a connector (Zaglio - a connection to an external electrical circuit allowing for direct current flow is disclosed in lines 20 and 21 of page 9), the limitation requiring the connector to be connected to an electric wire does not require the electric wire to be part of the thermoelectric element claimed, and therefore, the connector is required to have the capability to be connected to an electric wire by the claim because the electric wire is not positively recited by the claim, and is not a component of the thermoelectric element claimed.   The limitation "connected to an electric wire" is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which the apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 18, Zaglio discloses a power generation device comprising a first fluid flow part ([0074] - [0077]) and a second fluid part ([0078] - [0080]; ducts disclosed in [0080]); and a thermoelectric element disposed between the first fluid flow part and the second fluid flow part ([0080] - conversion device 10), wherein the thermoelectric element includes: a first metal substrate ([0026]) including a first through-hole formed therein ([0048] L2).
	Zaglio does not explicitly disclose a first insulating layer disposed on the first metal substrate.
	Tsuneoka discloses a thermoelectric element and further discloses first and second insulating layers disposed on first and second metal substrates, respectively (31 and 32 on 51 and 52, respectively, in Fig. 14).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an insulating layer, as disclosed in Tsuneoka, on each of the substrates of Zaglio, because as evidenced by Tsuneoka, the configuration amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when including an insulating layer on the substrate of Zaglio based on the teaching of Tsuneoka.  
	Modified Zaglio discloses including a second through-hole formed at a position corresponding to the first through-hole (the insulating layer of modified Zaglio surrounds the attachment element of Zaglio).
	Modified Zaglio discloses a first electrode part disposed on the first insulating layer and including a plurality of first electrodes (Zaglio - 11 in Fig. 1); a semiconductor structure disposed on the first electrode part (Zaglio - P and N in Fig. 1); a second electrode part disposed on the semiconductor structure and including a plurality of second electrodes (Zaglio - bottom 11 in Fig. 1).
	Modified Zaglio discloses a second insulating layer disposed on the second electrode part (Tsuneoka - 31 and 32 on 51 and 52, respectively, in Fig. 14; note: the term "on" does not require direct physical contact or the absence of intermediate components); and a second metal substrate disposed on the second insulating layer (Tsuneoka - 31 and 32 on 51 and 52, respectively, in Fig. 14; note: the term "on" does not require direct physical contact or the absence of intermediate components).
	Modified Zaglio discloses a second metal substrate disposed on the second insulating layer (Zaglio - [0026]; Tsuneoka - 31 and 32 on 51 and 52, respectively, in Fig. 14), wherein the first metal substrate includes a first outer periphery, a second outer periphery, a third outer periphery, and a fourth outer periphery which define a shape of the first metal substrate, wherein the first outer periphery and the fourth outer periphery are opposite to each other, wherein the second outer periphery and the third outer periphery are opposite to each other between the first outer periphery and the fourth outer periphery (Zaglio - 14 in Figures 1 through 3), wherein the first electrode part include a first region vertically overlapping the plurality of second electrodes (Zaglio - top 11 electrodes vertically overlapping the bottom electrodes 11).
	Zaglio does not explicitly disclose at least one of the plurality of first electrodes includes an extension portion extending toward the first outer periphery from the first region such that the extension portion is provided on a surface of the first insulating layer facing the semiconductor structure, wherein an end of the extension portion is disposed on the first insulating layer.
	Tsuneoka discloses a thermoelectric element and further discloses at least one of the plurality of first electrodes includes an extension portion extending toward the first outer periphery from the first region such that the extension portion is provided on a surface of the first insulating layer facing the semiconductor structure, wherein an end of the extension portion is disposed on the first insulating layer (shown in annotated Fig. 14 above).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an extension portion, as disclosed by Tsuneoka, to at least one of the plurality of first electrodes of Zaglio, because as evidenced by Tsuneoka, the use of external electrodes to electrically connect the thermoelectric conversion portion to external conductors amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when including the external electrodes disclosed by Tsuneoka in order to connect the thermoelectric device of Zaglio to external conductors.   
	Modified Zaglio discloses wherein the first through-hole is formed in an inside of the first region (Zaglio - 31 in Fig. 3).  Modified Zaglio discloses the extension portion (shown above in annotated Fig. 14 of Tsuneoka) is provided on the first insulating layer (Tsuneoka - 31 and 32 on 51 and 52, respectively, in Fig. 14).
	While modified Zaglio does not explicitly disclose a shortest distance between the second outer periphery of the first metal substrate and a surface closest to the second through hole in a first electrode, which is closest to the second through-hole among the plurality of first electrodes disposed between the second outer periphery and the second through hole, is 90% to 110% of a shortest distance between the second outer periphery of the first metal substrate and the extension portion, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	With regard to the recitations "in which a first fluid flows" and "in which a second fluid having a higher temperature than the first fluid flows", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 19, modified Zaglio discloses all the claim limitations as set forth above.  
	While modified Zaglio does not explicitly disclose the shortest distance between the second outer periphery and the extension portion is greater than or equal to 12 mm, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 20, modified Zaglio discloses all the claim limitations as set forth above.  
	While modified Zaglio does not explicitly disclose the shortest distance between the edge of the second through-hole and the first electrode, which is closest to the edge of the second through-hole among the plurality of first electrodes, is greater than or equal to 8 mm, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claims 21 and 22, modified Zaglio discloses all the claim limitations as set forth above.  Modified Zaglio further discloses the extension portion consists of the same material as the other electrodes of the plurality of first electrodes (Tsuneoka - [0053], [0054], [0067]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zaglio (WO 2015/001523) in view of Tsuneoka et al. (US 2008/0163916) as applied to claim 8 above, and further in view of Ramey et al. (US 3,110,628).
	Regarding claim 9, modified Zaglio discloses all the claim limitations as set forth above.  
	While modified Zaglio discloses the coupling member is disposed between the fourth through-hole and the fifth through-hole (Zaglio - 30 in Fig. 7), modified Zaglio does not explicitly disclose the thermoelectric element further comprises an insulating insertion member disposed to be adjacent to the fifth through-hole on the heat sink.
	Ramey discloses a thermoelectric element and further discloses that bolts 52 are electrically insulating and, preferably, thermally insulated to prevent a thermal or electrical shunt between the heat source and the heat sink (C4/L39-42).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically and thermally insulate the coupling member of modified Zaglio from the heat sink, as disclosed in Ramey, because as taught by Ramey, the insulation prevents a thermal or electrical shunt between the heat source and the heat sink (C4/L39-42).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zaglio (WO 2015/001523) in view of Tsuneoka et al. (US 2008/0163916) as applied to claim 7 above, and further in view of Horio (US 2009/0301540).
Regarding claim 12, modified Zaglio discloses all the claim limitations as set forth above.
Modified Zaglio does not explicitly disclose a third insulating layer disposed between the first insulating layer and the first electrode part and including a sixth through hole formed at a position corresponding to the first through hole.
Horio discloses a thermoelectric element and further discloses sheets of filler-containing synthetic resin in the substrate ([0075] L2-3; one of the sheets disclosed satisfies the limitation requiring a third insulating layer between the first insulating layer and the first electrode part).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the substrate of modified Zaglio in the manner disclosed by Horio, because as evidenced by Horio, the use of the substrate disclosed amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the thermoelectric element substrate of modified Zaglio with the materials disclosed based on the teaching of Horio. 
	Modified Zaglio discloses a sixth through-hole formed at a position corresponding to the first through-hole (the attachment element 30 extends through the third insulating layer of modified Zaglio).
	Regarding claim 13, modified Zaglio discloses all the claim limitations as set forth above.  Modified Zaglio further discloses the first insulating layer includes a resin and an inorganic material (Horio - [0051]).
	Regarding claim 14, modified Zaglio discloses all the claim limitations as set forth above.  Modified Zaglio further discloses the inorganic material includes aluminum oxide (Horio - [0051] L6-7).

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Zaglio does not teach or suggest wherein a shortest distance between the second outer periphery of the first metal substrate and a surface closest to the second through-hole in a first electrode, which is closest to the second through-hole among the plurality of first electrodes disposed between the second outer periphery and the second through-hole, is 90% to 110% of a shortest distance between the second outer periphery of the first metal substrate and the extension portion.  In response to Applicant's argument, as set forth in the office action, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Applicant’s remaining arguments with respect to claims 1-9 and 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/           Primary Examiner, Art Unit 1726